Tbe following opinion was filed April 9, 1907:
Siebecker, J.
Erom tbe provisions of tbe will, above stated, it is clear that testator created a trust estate of tbe residue of bis estate, disposed of tbe net income thereof, and directed that sucb income should be received by bis widow and bis two sons in equal parts during tbe life of each. Tbe uncertainty arises as to tbe disposition made of this income in case of tbe death of either or both sons. Tbe provisions of tbe will as they stood before tbe codicil was executed are plainly to the effect that, in tbe event of tbe death of a son leaving a widow and children, one third of sucb net income which sucb deceased son was entitled to if living was to be paid to bis widow while she remained unmarried, and tbe remaining two thirds to tbe son’s children, with directions to apply it for their education and maintenance. In tbe event that sucb son left no children, then bis widow was to receive during tbe time she remained unmarried tbe income which tbe son would have bad. Tbe testator, however, changed tbe provisions disposing of tbe net income of a deceased son by a codicil, set out in full in tbe foregoing statement. Tbe meaning and effect of this codicil and tbe changes it makes in tbe provisions of tbe will are tbe questions presented.
Tbe phraseology of tbe codicil is somewhat involved and ambiguous, but an analysis of tbe different parts indicates that tbe testator intended to make provision for a deceased son’s widow different from what be bad provided in tbe will. Tbe codicil, after expressing confirmation of tbe will, directs:
“That on tbe death of either of my said sons named in said will, one third of that portion of tbe income of tbe trust estate and property created in and by said will which is therein, in item No. 10 of said will, on page 3 of the same, directed to be paid to him during bis natural life, subsequent to tbe 24th day of March, A. D. 1906, shall on bis death be paid to bis *58widow quarter-yearly during her natural life, instead of while she shall remain unmarried, as was directed in item No. 11 of said will, on page 3 of the same.”
Taking the operative clauses of this codicil it is manifest that the testator undertook to make no changes other than in the provision for a son’s widow. From the context of the provision and the significance of the words employed it is reasonably plain that the provision made for such widow in the codicil was to be in place of whatever provision had been made for her in the will. Two points in making such provision are a specification of the part the widow should receive of the net income which the deceased son would have received had he lived, and the fixing of the period during which she should receive it. As to the first the codicil declares that “one third of that portion of the income,” to which a son was entitled while living, “shall be paid to his widow.” This is in itself a clear and definite determination of the share she is to have. This is followed by a direction as to when it shall be paid, and for what period, in these words: “quarter-yearly during her natural life.” If testator had not followed this clause by the words, “instead of while she shall remain unmarried, as was directed in item No. 11 of said will,” no uncertainty or ambiguity as to his intention could be said to exist. The provision as to the amount given to the widow for the period of her natural life, standing alone, is clear, if taken in its ordinary significance, freed from the succeeding clause. The insertion of the phrase “instead of while she shall remain unmarried” is explicable, however, upon the ground that the testator thereby laid stress upon the change he intended to make in the period during which she was to have this share of the net income, and he therefore specifically used the words, “as was directed in item No. 11- of said will.” In this item of the will we find that he had fixed and limited whatever the son’s widow received of the net income to the period during which she remained unmarried. This condition of the will *59be evidently wanted to annul specifically, and thus referred to it in this manner by fixing tbe period during wbicb sbe was to receive one third of tbe son’s income of tbe trust estate, tbougb be bad accomplished tbe same result by limiting it in tbe preceding clause to tbe period of her natural life. It appears quite directly that- this clause was added by tbe testator to emphasize his intention of providing for a son’s widow for her life in tbe amount specified. This intention becomes more evident when tbe consequences flowing from tbe construction contended for by appellant are considered. If her claim that sbe, as a son’s widow, is entitled to tbe income her husband received during bis life, be sustained, it would result that, if such son left children, they would receive nothing of the income during tbe life of such son’s widow. Tbe whole tenor of tbe will and codicil seem opposed to such a result. We are of opinion that the circuit court held correctly that tbe son’s widow was entitled to one ninth of tbe net income of tbe trust estate during life, and that testator’s living-son was entitled to five ninths thereof.
Appellant urges that tbe court erred in awarding respondents recovery of their costs against her. Nothing is submitted showing why appellant should be released from such liability, if tbe trial court in its proper discretion, under sec. 2918, Stats. (1898), awarded such recovery to them as tbe successful parties in tbe litigation. We find no grounds for reversal of tbe trial court’s action in awarding respondents their costs and disbursements. In re Donges’s Estate, 103 Wis. 497, 79 N. W. 786.
By the Court. — Judgment affirmed.
Upon a motion for a rehearing counsel for tbe appellant contended, inter alia, that tbe award of costs against her in tbe circuit court cannot be justified. Tbe petition for construction of tbe will was presented by tbe trustees to tbe county court under cb. 163, Laws of 1905. Tbe appellant *60Rere took no more part in tke proceedings in tke county court tkan any otker legatee. Tke county court rendered judgment construing tke mil, from wkick ske took no appeal; but William G. Davis did appeal to tke circuit court, and tke circuit court pronounced a different judgment as to tke proper construction of tke will tkan kad been pronounced by tke county court. In In re Donges’s Estate, 103 Wis. 497, tke situation was entirely different, and tke decision in tkat case offers no autkority wkatever for tke taxation of costs against tke appellant in tkis case.